Citation Nr: 0409428	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  97-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965 and February 1966 to February 1991.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This matter was Remanded to the Appeals 
Management Center (AMC) in June 2003 for further development 
of the record.  The RO has complied with the Remand 
instructions.

The veteran submitted his substantive appeal in April 1997, 
and requested a local hearing.  A hearing was scheduled which 
was subsequently cancelled by the veteran in June 1997.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim of service connection for a 
bilateral foot disorder has been obtained by the RO, and the 
RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  There is no probative evidence that the veteran's 
bilateral foot disorder was incurred in or aggravated by 
active duty service. 


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA also provides that VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  

The Board notes that this matter was previously remanded for 
further development in compliance with the VCAA.  In June 
2003, the matter was remanded for additional service medical 
records, a VA examination, and the RO was instructed to 
contact the veteran regarding any further treatment providers 
for the claimed disorder.  In this case, the matter has been 
further developed as instructed by the Board, and VA 
satisfied its duties to the veteran in an August 2003 VCAA 
letter.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds, however, that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, a substantially complete claim to reopen 
was received prior to the date of VCAA enactment.  
Thereafter, in a rating decision dated in June 1996 service 
connection for the benefit sought was denied.  Only after 
that rating action was promulgated did the AOJ, in August 
2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Although the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, although strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the appellant in August 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and Supplemental Statements of the Case were 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In this case, the veteran's service medical records are on 
file, as are his private medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim of service connection.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2003).  

The veteran was afforded VA medical examinations in January 
and February 1998, and July 2003.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  The July 2003 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with regard to the 
issue on appeal.



I.  Procedural History

In February 1992, the veteran filed a claim of service 
connection for a bilateral foot disorder which was 
subsequently denied in an April 1992 rating decision.  In 
March 1996, the veteran filed a claim to reopen his claim of 
service connection for a bilateral foot disorder.  A June 
1996 rating decision denied service connection and the 
veteran duly appealed.  A June 2003 Board decision concluded 
that new and material evidence had been received to reopen a 
claim of service connection, and as previously discussed, the 
issue on appeal was remanded for further development 
consistent with the VCAA.

II.  Factual Background

An examination performed for induction purposes in October 
1963 noted that the veteran's feet were normal.  On physical 
examination in August 1965, February 1966, February 1971, 
March 1974, and December 1987 the feet were noted to be 
normal.  In August 1989, the veteran was treated for a 
blister on the second metatarsal of the right foot.  On 
examination performed for separation purposes in February 
1991, the veteran prepared a Report of Medical History and 
indicated that he had foot trouble.  He noted a blister on 
his foot.  The examiner noted that the feet were normal.

A February 1992 treatment record from the Darnall Army 
Hospital in Fort Hood, Texas, diagnosed hyperkeratosis 
plantarus and the veteran was referred to the podiatry 
clinic.

Treatment records from the Podiatry Clinic Army Hospital 
dated in March 1992 reflect that the veteran was fitted for 
arch supports.

A March 1992 treatment record from the same hospital 
reflected a complaint of pain in the top of his right foot 
and around the heel of his left foot.  Exuberant 
hyperkeratosis of the left heel was diagnosed.

A March 1992 X-ray examination of the right and left feet 
revealed spurs in the inferior aspects of the oscalcis.  No 
acute bony abnormalities were identified.  

In September 1997, the veteran was afforded a VA podiatry 
examination.  The veteran stated that eight to ten years 
prior, the tops of his feet hurt when walking, especially for 
extended periods of time and spasms would result if he 
persisted.  He complained of pain in the backs of his heels 
and at the bottom of his ankles that had worsened over the 
years when walking or standing for prolonged periods of time.  
X-ray examinations of the feet were performed and results 
were as follows:  bilateral small osteophytes from the 
plantar tuberosity, small osteophyte from the dorsal aspect 
of the first metatarsal on the right, and minimal 
calcification at the insertion of the Achilles tendon area 
bilaterally.  The examiner diagnosed probable bilateral 
Achilles tendonitis and bilateral spurs.

At VA examination in January 1998, the veteran indicated that 
his problems with his feet began in 1980 with symptoms 
including thickness of the skin in the heels and dry skin 
peeling on the soles and bottom of all his toes and between 
the toe pores.  He experienced itching occasionally.  In 
1984, he noticed his skin cracking on the heels and 
experienced pain in the heels in the morning hours when 
attempting to stand up.  Hyperkeratosis of both heels and 
calcaneal spurs by history were diagnosed.  No opinion was 
provided regarding etiology.

In February 1998, the veteran underwent a VA examination.  
The veteran reported that the onset of his feet disorders 
began in 1982 and 1984 as "calluses of the heels" with 
gradual spreading to the soles of the feet.  Tinea pedis and 
keratoderma with hyperkeratosis were diagnosed.  Again, no 
opinion was provided regarding etiology.

In September 2003, the veteran was afforded another VA 
examination.  The veteran complained of pain in his left heel 
for twenty years in duration.  He experienced pain in 
different areas of the left foot at different times, 
including the dorsum, heel, sole and toes.  The veteran 
indicated that the pain was constant with weight bearing and 
affected his quality of life.  He also reported cracking and 
fissuring of the heels in bilateral symmetrical districtuion 
which became worse during the summer season.  On physical 
examination, the examiner diagnosed plantar fasciitis of the 
left foot, keratoderma with hyperkeratosis feet, and tinea 
pedis.  The examiner opined that the disorder could be caused 
by ongoing strain on the foot and skin disorder due to hot 
weather and perspiration.  The examiner observed that the 
veteran was grossly obese.  The veteran reported that his 
left foot disorder began soon after he enlisted in active 
service, and dermatosis of the feet began a few years later, 
however, he did not seek medical evaluation during service.  
The examiner noted that the veteran had several in-service 
medical evaluations in 1963, 1965, and 1987 and the feet were 
reported as normal.  The examiner opined that it was not at 
least as likely as not that the veteran's foot disorders were 
related to active service.

III.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  It is apparent that the veteran has 
current disorders of the feet; however, there is no 
indication in the evidence of record that the diagnosed 
disorders are etiologically related to service.  Several 
service medical examinations throughout the veteran's twenty-
seven years of active service noted his feet to be normal.  A 
service treatment record dated in August 1989 noted a blister 
on the second metatarsal on the right foot, however, there is 
no indication that the veteran underwent further treatment 
for the blister or that he complained of any other disorders 
during service.  Moreover, at an examination performed for 
separation purposes in February 1991, the veteran noted a 
blister on the foot, however, on physical examination no 
disorder was noted.  

Post-service medical records dated in February 1992 noted the 
veteran's initial complaints of foot pain and hyperkeratosis 
of the left heel was diagnosed.  At VA examination in 
September 2003, plantar fasciitis of the left foot, 
keratoderma with hyperkeratosis feet, and tinea pedis were 
diagnosed.  The examiner, however, opined that the disorder 
could be caused by ongoing strain on the foot and skin 
disorder due to hot weather and perspiration, and observed 
that the veteran was grossly obese.  The examiner opined that 
the veteran's foot disorders were not etiologically related 
to service.  

The Board has considered the veteran's assertions that his 
left foot disorder began soon after he enlisted in active 
service, and dermatosis of the feet began a few years later; 
however, there is no medical evidence to support these 
contentions.  Additionally, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The preponderance of the evidence is against the veteran's 
claim of service connection for a bilateral foot disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) .





ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



